PER CURIAM.
On the issue of whether more than one incident of harassment is required before a trial court can enter a civil no-contact order under N.C.G.S. § 50C-1(6), the members of the Court are equally divided, with three members voting to affirm and three members voting to reverse. Accordingly, the decision of the Court of Appeals is affirmed *145without precedential value. See State v. Harrison, 360 N.C. 394, 627 S.E.2d 461 (2006); Crawford v. Commercial Union Midwest Ins. Co., 356 N.C. 609, 572 S.E.2d 781 (2002).
The decision of the Court of Appeals that an appeal related to a civil no-contact order is moot once the order expires is reversed. See In re A.K., 360 N.C. 449, 628 S.E.2d 753 (2006).
AFFIRMED IN PART; REVERSED IN PART.
Justice HUDSON did not participate in the consideration or decision of this case.